A rehearing was granted and the case reargued orally and on printed briefs. The argument was largely directed to the points considered in paragraph 3 of the opinion. The defendant relies upon Norfolk S.R. Co. v. Ferebee, 238 U.S. 269, 35 Sup. Ct. 781,59 L. ed. 1303, and in addition cites other cases. We have examined this case and the others cited and adhere to the conclusion stated in our opinion. A further discussion would be profitless.
We take occasion to cite upon the question whether an appeal suspends the operation of a judgment as res judicata, considered in paragraph 2, State ex rel. Spratt v. Spratt, 150 Minn. 5,184 N.W. 31, which supports the view taken in the former opinion.
Order reversed. *Page 45